Citation Nr: 0939541	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a neck disability 
claimed as neck pain.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for slow speech.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seizure disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
adjustment problems with mixed emotions.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome with memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in August 2009.  A transcript of the 
hearing has been associated with the record.




FINDINGS OF FACT

1.  Head injury residuals were not manifest in service and 
are unrelated to service.

2.  A neck disability was not manifest in service and is 
unrelated to service.

3.  A visual disability was not manifest in service and is 
unrelated to service.

4.  A disability characterized by slow speech was not 
manifest in service and is unrelated to service.

5.  In an August 1990 rating decision, the RO denied service 
connection for headaches, adjustment problems with mixed 
emotions, and organic brain syndrome with memory loss; the 
Veteran did not appeal.

6.  In a December 2004 rating decision, the RO denied service 
connection for seizures and declined to reopen the previously 
denied claims of entitlement to service connection for 
headaches, adjustment problems with mixed emotions, and 
organic brain syndrome with memory loss; the Veteran 
submitted a notice of disagreement but did not perfect an 
appeal.

7.  The evidence received since the December 2004 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for seizures, headaches, adjustment 
problems with mixed emotions, or organic brain syndrome with 
memory loss


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  A neck disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  A visual disability not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  A disability characterized by slow speech not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  The December 2004 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

6.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for seizures, 
headaches, adjustment problems with mixed emotions, or 
organic brain syndrome with memory loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in July 2004 discussed the evidence necessary 
to establish service connection.  The evidence of record was 
listed, and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  

A June 2007 letter explained the basis for the denial of the 
claims the Veteran sought to reopen.  It discussed the 
meaning of new and material evidence.  It also discussed the 
evidence necessary to support a claim of entitlement to 
service connection.  The Veteran was advised of the manner in 
which VA determines disability ratings and effective dates, 
and he was also told that VA would assist him in obtaining 
additional relevant evidence.

The Board notes that the most recent notice was provided to 
the Veteran prior to adjudication of his claims.  The content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
carried out with respect to the original compensation claims 
on appeal.  The Board finds that these examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
relevant findings.  As to the previously denied claims, until 
a claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1).  The Veteran and his wife have also 
been afforded the opportunity to testify before the 
undersigned.  Neither the Veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

The Veteran's service treatment records indicate that on 
induction examination, he reported nervous trouble.  The 
examiner noted the Veteran's report of nervousness and being 
a sleep walker.  He determined that these symptoms were not 
considered disabling.  Clinical examination revealed that the 
Veteran was psychiatrically normal.

In November 1966, the Veteran complained of excessive 
nervousness and insomnia.  The provider noted that the 
Veteran was on medication and that he had been experiencing 
dizziness.  Physical examination was unremarkable.  

In March 1968, an armored personnel carrier hatch fell on the 
Veteran's head, causing him to bite his lip.  A lacerated 
lower lip was assessed, and the cut was sutured.  There is no 
indication in these records that the Veteran suffered loss of 
consciousness, or that there were additional injuries 
associated with this incident.  

On separation examination in April 1968 the Veteran's head 
was clinically normal.  The examiner also noted that the 
Veteran was neurologically and psychiatrically normal.  
Nothing was listed in the summary of defects and diagnoses, 
and the examiner concluded that the Veteran was qualified for 
separation.  At that time, the Veteran denied a history of 
head injury, recurrent back pain, epilepsy or fits, and 
nervous trouble of any sort.  In May 1968 the Veteran 
certified that he had undergone a separation physical more 
than three working days prior to his departure from his place 
of separation, and that there had been no change in his 
medical condition.

A February 1990 letter from J.W.M., M.D. indicates that he 
had seen the Veteran for headaches, numbness and pain in the 
arms and legs, and memory loss.  He noted that due to the 
nature of those complaints, further studies were indicated.  
He stated that the Veteran was scheduled to be seen at the 
Veterans hospital.

In his February 1990 claim, the Veteran indicated that he had 
experienced a nervous condition for years, and that he had 
had headaches since service.

A VA neurology examination was carried out in May 1990.  The 
Veteran complained of headaches and reported that he had 
experienced them for eight or nine years.  The diagnosis was 
headaches by history.

On VA psychiatric evaluation in May 1990, the Veteran 
complained of headaches, numbness and pain in the arms and 
legs, and memory loss.  He reported that a 400 pound weight 
fell on him in 1968, and that there was a period of 
unconsciousness.  He stated that he was unable to concentrate 
and that he had headaches.  He denied emotional problems, but 
endorsed feeling depressed sometimes.  Mental status 
examination revealed some  memory impairment.  The diagnoses 
were organic brain syndrome, mild, because of some memory 
loss due to head injury; and adjustment problem with mixed 
emotion, anxiety, and depression.

In July 1990, the RO requested clarification from the VA 
examiner.  It noted that the Veteran's service treatment 
records were grossly unremarkable for complaints of head 
injury or residuals thereof, to include any complaints of 
headaches.  The RO requested that a review be undertaken and 
asked for clarification regarding the method used in arriving 
at the diagnosis of organic brain syndrome secondary to head 
injury.  A physician from the VA Medical Center responded 
that there was no reason for reexamination and that the 
diagnosis was reasonable.  He suggested that the rating board 
make its own determination regarding the occurrence of a head 
injury and not second guess the physician.

In August 1990 the RO denied service connection for 
headaches, organic brain syndrome with memory loss, and 
adjustment problems with mixed emotions.  The rating decision 
included a review of the Veteran's service treatment records, 
the statement from Dr. M., and VA records.  The RO noted that 
the service treatment records were negative for any specific 
complaint, although they were compatible with the claimed 
head injury.  It concluded that evidence of continuity had 
not been provided and that there was no evidence of service 
incurrence.  

VA treatment records include a December 2003 report that 
reflects the Veteran's report of a closed head injury in 
1968.  The assessment included anxiety disorder.  The 
provider noted that the Veteran was on Ativan.  

A June 2004 VA treatment record indicates a history of 
seizure disorder for 30 years.  The Veteran reported 
occasional headaches, noting that they occurred two times per 
month.  

In December 2004, the RO denied service connection for 
seizures and declined to reopen claims for organic brain 
syndrome, headaches, and adjustment problems.  Regarding the 
claim for seizures, the RO determined that there was no 
evidence of a nexus to service.  With respect to the 
previously denied claims, the RO reopened all three but 
determined that the claimed disabilities were neither 
incurred nor aggravated by service, denying service 
connection on the merits.

In an April 2007 statement the Veteran's wife related that 
she was notified in March 1968 that the Veteran had been in 
an accident during which a tank hatch fell on his head.  She 
stated that the Veteran underwent surgery to close holes in 
his head and mouth.  She noted that she was told that the 
Veteran would be alright but that he would be on bed rest for 
a few days.  She indicated that after he came home, the 
Veteran complained of headaches, and eventually became moody 
and short tempered.  She stated that she took the Veteran to 
her family physician, who placed the Veteran on medical leave 
from work.  

A June 2007 VA treatment record indicates a diagnosis of 
generalized anxiety disorder.

In August 2007 the Veteran submitted a copy of a medical 
statement by Dr. M.  The statement is dated in May 1986 and 
indicates a diagnosis of anxiety with depression.  Dr. M. 
notes that the symptoms first began in January 1986 and that 
the Veteran was first treated in April 1986.  He concluded 
that the Veteran was totally disabled and unable to work.

A VA psychiatric examination was carried out in November 
2007.  The Veteran's history was reviewed.  He reported that 
he was stuck in the head by the hatch from a tank in March 
1968 and that he sustained a loss of consciousness lasting 
approximately six hours.  The examiner noted, in contrast, 
that service records indicated a laceration to the Veteran's 
lip.  The examiner noted that the Veteran underwent a VA 
neuropsychological evaluation in October 1999 and that the 
findings included borderline deficient intellectual abilities 
with a preference for verbal over nonverbal skills.  At that 
time, the Veteran's cognitive presentation was thought to be 
related to mild changes secondary to the ongoing seizure 
disorder rather than sequelae from a concussion injury.  The 
examiner indicated that based on the Veteran's report, his 
symptom pattern was consistent with a diagnosis relating to 
ongoing despondence and dysphoria.  He noted that there was 
no clear indication that the Veteran sustained a significant 
head injury when the hatch fell on his head.  He indicated 
that the Veteran's current presentation was seen as a 
generalized anxiety disorder by his treating clinician, but 
that his examination appeared more consistent with the 
depressed mood, vegetative signs, and duration of symptoms 
associated with dysthymic disorder.

A VA eye examination was also carried out in November 2007.  
The Veteran complained of constricted visual fields.  He 
stated that he sustained a head injury in 1968 when a tank 
hatch hit him in the head.  He stated that he was unconscious 
for four hours, lying in a pool of blood.  He stated that he 
was subsequently diagnosed with brain injury secondary to the 
trauma.  The examiner noted that the Veteran's ocular history 
was positive for glaucoma and negative for trauma.  Following 
physical examination, the assessment was primary open-angle 
glaucoma bilaterally, loss of vision in the Veteran's 
periphery, cataracts bilaterally, and hypertension with grade 
1 retinopathy bilaterally.  The examiner concluded that none 
of the diagnosed conditions were secondary to trauma.  

The Veteran also underwent a VA brain and spine examination 
in November 2007.  His history was reviewed.  The Veteran 
stated that he had been experiencing headaches and pain in 
the back of his head and neck on and off since 1968.   He 
described a head injury in March 1968.  He also described the 
nature of his headaches.  With respect to seizures, the 
Veteran stated that he had been having them since 1970 and 
that he never took any specific medications until the 1990s.  
The examiner noted that a CT scan at the Detroit VA Medical 
Center was essentially negative for any significant 
pathological findings to explain the seizure disorder.  He 
indicated that his review of the service treatment records 
reflected that the Veteran had been hit on the head by a 
hatch and that he bit his lip.  He noted that the records 
were otherwise negative for seizure disorder or headaches.  
He indicated that the final diagnosis in May 1990 was 
headaches by history, and that at that time, the Veteran gave 
a history of headaches for eight to nine years.  He stated 
that there was no other medical evidence of recurrent 
headaches or seizure disorder immediately after service.  
With respect to memory  loss, the Veteran reported that he 
had experienced memory loss since the head injury in 1968.  
He also gave a history of some vague speech problem since 
1970, with difficulty in word finding.  The examiner 
indicated that the Veteran underwent detailed 
neuropsychological evaluation in October 1999 and that the 
final impression was that cognitive functioning was 
compromised relative to premorbid functioning.  He discussed 
the October 1999 provider's notation that although it was 
unlikely that the Veteran's current cognitive pattern was 
secondary to the 1968 event, his ongoing seizure disorder 
could certainly resulting cognitive deficiencies that had 
worsened over time.  Following examination, the diagnoses 
were recurrent myofascial headaches by history, seizure 
disorder by history, short term memory loss since the 1970s 
by history, and vague speech problems since 1970 by history.  
The examiner opined that the diagnosed medical problems were 
not likely related to the hatch injury in March 1968.  He 
noted that there was no documentation of the diagnosed 
problems in the Veteran's service records and no 
documentation of similar conditions immediately following 
service.  He noted that the separation examination dated in 
1968 did not reveal any of the disorders or conditions and 
reiterated his conclusion that they were not likely related 
to active service.

At his August 2009 hearing, the Veteran described the 
incident during which he was hit in the head.  He stated that 
he was knocked unconscious by a hatch and that he was in a 
pool of blood for four or five hours.  He reported that he 
was taken to the hospital for treatment, and that he was put 
on bed rest.  He related that his seizures started in 
service.  He indicated that when he separated, he reported 
feeling sick but not enough to bring up anything, noting that 
he wanted to go home.  He testified that following service, 
he experienced problems related to the head injury.  He 
stated that he sought treatment within the first year after 
discharge from service.  His wife testified that she took him 
to her private physician when he was on sick leave from his 
job at the Ford Motor Company.  The Veteran stated that a 
neurologist had attributed his problems to the head injury in 
service.  He indicated that headaches started in service, but 
that his neck pain, vision loss, slow speech, and seizures 
developed later.  His wife stated her belief that the 
Veteran's slow speech was more a consequence of his memory 
and cognitive difficulties than an actual speech problem.  
She described behavioral problems that were present in the 
Veteran following his discharge from service.    

Analysis

	Service Connection

As an initial matter, the Board notes that the Veteran has 
not asserted that his claimed disabilities are the result of 
combat.  Thus, he is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within 
a year of the Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for head 
injury residuals, a neck disability, vision loss, or slow 
speech.  In this regard, the Board observes that there is no 
objective evidence showing these claimed disabilities in 
service or in the years directly following discharge.  
Although the service treatment records indicate that the 
Veteran was struck in the head by a hatch, the only 
documented result of that injury was a laceration to the 
Veteran's lip.  The separation examination was also negative 
for any associated findings or diagnoses.  

Moreover, VA examiners have essentially concluded that the 
claimed conditions are not related to trauma.  An October 
1999 neuropsychiatric evaluation concluded that the Veteran's 
cognitive presentation was related to mild changes secondary 
to his ongoing seizure disorder rather than sequelae from a 
concussion injury.  The November 2007 psychiatric examiner 
noted that there was no clear indication that the Veteran 
sustained a significant head injury.  The November 2007 VA 
eye examiner concluded that none of the Veteran's eye 
diagnoses were secondary to trauma.  The November 2007 brain 
and spine examiner concluded that the Veteran's medical 
problems were not related to the hatch injury in 1968, noting 
that there was no documentation of the problems during 
service or immediately following service.  In assigning high 
probative value to the reports of the November 2007 
examinations, the Board notes that the examiners reviewed the 
claims file, including the service medical records, and 
discussed the relevant findings and the underlying rationale 
for their conclusions.  There is no indication that the 
examiners were not fully aware of the Veteran's medical 
history or that they misstated any relevant fact.  Therefore, 
the Board finds these reports to be of great probative value.

The Board has considered the Veteran's statements as to the 
etiology of his claimed disabilities and notes that he is 
certainly competent to report symptomatology and when it 
occurred, it finds that the question of whether the current 
diagnoses are related a head injury in service is a complex 
medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board has considered whether the Veteran's self-reported 
continuity of symptomatology of the claimed disabilities 
dating to service is sufficient to warrant service 
connection.  In this regard, the Veteran is competent to 
report his symptoms and when they occur, and to this extent, 
his reports are of some probative value.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  However, it must 
also be considered that the Veteran is recalling a reported 
onset of symptomatology many years ago.  Furthermore, the 
Court has held that, even where a Veteran asserted continuity 
of symptomatology since service, medical evidence was 
ultimately required to establish a nexus between the 
continuous symptomatology and the current claimed condition.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495- 98 (1997).  In this case, various 
competent health care providers have considered the Veteran's 
lay reports, but have also considered the lack of documented 
complaints during service or in the years thereafter, and 
ultimately concluded that the claimed disabilities are not 
related to service.  The Board finds that these opinions are 
the most probative evidence of record as to a relationship 
between the claimed disabilities and service, and they 
outweigh the Veteran's lay assertions of continuity of 
symptomatology since service.

Furthermore, with respect to the claimed neck disability, the 
Board notes that the record contains no diagnosis pertaining 
the Veteran's neck.  The grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  In this regard, the Board notes that the Veteran 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show current disease or injury 
to account for his complaints of neck pain.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
Veteran to qualify for entitlement to compensation under 
those statutes, the Veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the Board 
is presented with no underlying pathology to account for the 
Veteran's complaints.  Accordingly, service connection for a 
neck disability is not warranted.

In summary, the Board has considered the record and the 
Veteran's assertions, and the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  Consequently, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for headaches, seizure disorder, adjustment 
problems, and organic brain syndrome has not been submitted.  

With respect to the claims for headaches, adjustment 
problems, and organic brain syndrome, the August 1990 denial 
was based on the RO's finding that the claimed disabilities 
were not shown to have been incurred in or aggravated by 
service.  These claims were again denied on their merits in 
December 2004 based on the RO's finding that there was no 
evidence of service incurrence.  The December 2004 rating 
decision also denied service connection for seizures because 
there was no evidence of a nexus to service.  The evidence 
added to the file since the December 2004 rating decision 
includes a statement by the Veteran's wife, VA treatment 
records, VA examination reports, a statement by the Veteran's 
private physician, and a transcript of the Veteran's August 
2009 hearing.  

The VA examination reports conducted since the last final 
denials do not serve to show evidence of service incurrence 
or continuity of symptomatology.  As such, they are not 
material.  The private physician's medical statement, dated 
in May 1986, shows the Veteran's diagnosis at that time and 
provides some insight into the severity of his symptoms.  
However, it does not address the question of etiology, and so 
is also not material.  

The statement by the Veteran's wife and the testimony of both 
the Veteran and  his wife at the August 2009 hearing address 
the incident in service, their assertions as to the etiology 
of the Veteran's current diagnoses, and discuss the Veteran's 
symptoms since service.  However, their lay testimony is 
essentially cumulative in that such assertions were 
previously voiced and were considered by the RO in 
adjudicating the claim in the previous final rating 
decisions.

In summary, none of the evidence added to the file since the 
December 2004 rating decision is new and material for the 
purpose of reopening the claim of entitlement to service 
connection for headaches, seizure disorder, adjustment 
problems with mixed emotions, or organic brain syndrome with 
memory loss.  Accordingly, the claims are not reopened.




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for slow speech is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for headaches is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for seizure disorder is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for adjustment problems with mixed emotions is 
denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for organic brain syndrome with memory loss is 
denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


